DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 15 January 2021 has been considered.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a recombinant engineered bacterium, classified in C12N1/205.
II. Claims 7 and 8, drawn to a fermentation medium, classified in C12N1/20.
	III. Claims 9-12, drawn to a method of producing keratinase, classified in C12N9/50.
Applicant’s election without traverse of Group III, Claims 9-12, in the reply filed on 16 July 2021 is acknowledged.
	Claims 1-8 are withdrawn from consideration as being directed to a nonelected invention.  Claims 9-12 have been considered on the merits.

Claim Objections
Claims 10-12 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims 10-12 have not been further treated on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN106222190A (published 14 December 2016 – see the IDS filed 15 January 2021) in view of Villegas-Escobar et al. (US Publication No. 2016/0058016) and Tsukagoshi (US Publication No. 2019/0241924).
	CN106222190A is published in Chinese.  A Machine English Translation of CN106222190A is attached to this Office Action and portions of the English Translation are referred to below.
	CN106222190A describes the use of a recombinant Bacillus subtilis for the production of keratinase (abstract).  The host Bacillus subtilis is transformed with a plasmid containing a P43NMK promoter and a gene encoding keratinase can be operatively linked to the promoter (see “SUMMARY OF THE INVENTION” and “KERATINASE GENE EXPRESSION AND ENZYME ACTIVITY ASSAY”).  A fermentation medium is described which contains 10 g/L glucose, 10 g/L peptone, 5 g/L yeast paste, 10 g/L sodium chloride and 0.1 g/L magnesium sulfate, with fermentation carried out at 37oC for 36 hour with an inoculum size of 5% (See “KERATINASE GENE EXPRESSION AND ENZME ACTIVITY ASSAY”).	
	CN106222190A does not describe the use of a fermentation containing sucrose or a phosphate buffer or a pH of 6.0-8.0.
Bacillus genus (abstract).  Bacillis subtilis is one species of Bacillus for which culture conditions can be optimized (paragraph [0010]).  Nutrient conditions which can be optimized include carbon source, peptone, yeast extract, MgSO4 and phosphate buffer (paragraphs [0011]-[0013]).  The pH of the culture medium can also be optimized, preferably in the range of 5.0-7.5 (paragraph [0014]).
	Tsukagoshi describes conditions for culturing Bacillus bacteria such as Bacillus subtilis (abstract; paragraph [0032]).  Carbon sources which can be used to culture Bacillus bacteria include glucose and sucrose (paragraph [0045]).
	It would have been obvious to one or ordinary skill in the art to have modified the culture medium of CN106222190A by including a phosphate buffer, a sucrose carbon source and a pH within the range of 6.0-7.5 because Villegas-Escobar et al. and Tsukagoshi teach that such conditions are desirable for culturing Bacillus subtilis.  The particular concentrations of peptone, yeast powder, sucrose, phosphate buffer and MgSO4 as recited by the claims would have been obvious variables for optimization of growth and keratinase production in view of the teachings of Villegas-Escobar et al. to optimize such factors.  The particular counter ions for the phosphate buffer (KH2PO4 and Na2HPO4) would also have been obvious since these forms of phosphate are notoriously known for constructing phosphate buffers.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2021/0079371 is the publication which corresponds to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RICHARD C EKSTROM/             Primary Examiner, Art Unit 1652